WIGGINTON, Judge.
Before us is an appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm appellant’s judgment and sentence but our review of the record revealed that the sentencing documents allow appellant a total of 400 days “plus time served ” as jail credit. Accordingly, we must remand the cause to the trial court to correct the sentences to show the exact number of days of credit. Casteel v. State, 519 So.2d 64 (Fla. 1st DCA 1988); Rushing v. State, 355 So. 2d 501 (Fla. 2d DCA 1978).
ERVIN and THOMPSON, JJ., concur.